ORDER OF CENSURE
On February 15, 1966, the State Board of Law Examiners filed its written report with this court, the substance thereof being—
That on or about September 23, 1963, one Donald M. Wyman, of Hutchinson, a member of the bar of this court, entered his plea of guilty to count I of a three-count indictment in Case No. T-CR-564 in the United States District Court for the District of Kansas, charging him with the offense of wilfully and knowingly failing to file his income tax return for the calendar year 1958 on or before April 15, 1959, in violation of 26 USC 7203; that on December 12, 1963, the said Donald M. Wyman was sentenced to pay a fine in the sum of $1,000.00, and imposition of sentence as to imprisonment was suspended and he was placed on probation for a period of one year on conditions imposed by the court.
After consideration of the foregoing facts, which were brought to the attention of the Board in a report from the Professional Ethics Committee of the Reno County Bar Association, the Board, in regular meeting, found that said Donald M. Wyman has been guilty of violating the Canons of Professional Ethics (164 Kan. xi) numbers 29 and 32, in that he has failed to observe the Statute Law (Canon 32) and that he has failed to “uphold the honor and maintain the dignity of the profession” (Canon 29).
It was by the Board unanimously resolved that the matter of the violation of Canons 29 and 32 be reported to this court with the recommendation that this court “take such disciplinary action as it may see fit.”
Upon receipt of the foregoing report this court granted the said Donald M. Wyman a reasonable time in which to file his written response. Such response was filed on March 25, 1966, and in it respondent Wyman, while admitting that he entered a plea of guilty to the charge in question and offering no excuse for his action, submits that he is not guilty of failing to “uphold the honor and dignity of the profession,” and that the complaint should be dismissed.
*642Upon consideration of the accusation and complaint, and of the written response thereto, respondent’s motion to dismiss the proceeding is denied.
It is further found that respondent Wyman is guilty of violating the Canons of Professional Ethics, numbers 29 and 32, aforesaid.
It is, therefore, by the court Considered, Ordered and Adjudged that the said Donald M. Wyman be, and he is hereby censured by this court, and that this order be published in the official Kansas Reports.
It is further ordered and adjudged that the action taken by the court in this proceeding is not to be construed as a binding precedent in like cases for violations occurring on or after April 15, 1967.
By order of the court, dated this 19th day of September, 1966.